Citation Nr: 0629749	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee ligament laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, inter alia, granted service connection 
the veteran's PTSD and left knee ligament laxity and assigned 
50 percent and 10 percent disability ratings, respectively.  
In August 2000, the Board remanded the case for additional 
development, and it is again before the Board for further 
appellate consideration.  

In February 2004, the veteran filed a claim for the issues of 
entitlement to service connection for a heart 
condition/hypertension, erectile dysfunction and an eye 
condition.  These issues have not been developed for 
appellate review and, accordingly, are referred to the RO for 
appropriate action.

The issue of an increased rating for the veteran's left knee 
ligament laxity is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire pendency of this appeal, the veteran's 
PTSD has been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships and a Global Assessment of Functioning (GAF) 
scores ranging from 50 to 55, reflecting serious symptoms or 
impairment in social or occupational functions, such as 
having no friends.

2.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes and communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a disability rating of 70 percent, but no 
higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102, 3.159, 4.1-14, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1) (2006).  Such 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the implementation of the duty to assist and notify 
requirements.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini, supra, 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error and the appellant has not been 
prejudiced thereby, since a July 2005 letter gave him notice 
of all 4 of the above elements.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with this 
notice until March 2006, after the initial unfavorable AOJ 
decision.  However, any defect in the notice required by 
Dingess, supra, with respect to the effective date will be 
addressed by the AOJ when effectuating the award.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  Therefore the Board finds 
there is no prejudice to the claimant under the holding in 
Dingess, supra.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

Service medical records, VA medical records and examination 
reports, non-VA medical records and examination reports, and 
lay statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran contends that that his service-connected PTSD is 
more severe than his currently assigned 50 percent disability 
rating and that he is eligible for a higher disability 
rating.

The veteran's service-connected PTSD is rated 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
50 percent rating is assigned upon a showing of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

A November 1998 VA PTSD examination report reflects the 
veteran's PTSD symptoms as irritability, angry outbursts, 
monthly nightmares about Vietnam, increased startle response, 
weekly recurrent distressing memories of Vietnam, and an 
inability to tolerate crowds.  The events that occurred in 
Vietnam invoked actual or threatened death or serious injury 
and a threat to the physical safety of himself and others, 
and his response was intense fear, helplessness, and horror.  
These events were persistently re-experienced in ways of 
recurrent and intrusive and distressing recollections of the 
events, recurrent distressing dreams of the events, intense 
psychological distress with exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event.  He had markedly diminished interest in participation 
in significant activities, a feeling of detachment and 
estrangement from others and a sense of a foreshortened 
future.   He was given a GAF score of 50.

In a June 2003 examination report, a private physician 
reported that the veteran was angry, sad and fearful, and was 
not comfortable with leaving his home because he was afraid 
someone would harm him.  The veteran told the physician that 
he becomes fearful when he sees groups of men talking on the 
street corner, and has felt as if he is reliving dangerous 
moments from the past, which has caused him to become 
confused for a few seconds with respect to whether he was in 
Guatemala, where he currently resides, or Vietnam.  He stated 
that he is anxious throughout most of the day and often has 
nightmares associated with violent experiences he had in the 
military and in the police force.  He was diagnosed with 
chronic PTSD and major depressive disorder, and was assigned 
a GAF score of 55.

A January 2006 VA examination report reflects that, when the 
veteran was  questioned about his Vietnam experience in his 
examination, his demeanor changed, and he became very 
uptight, his eyes became red and watered, and his speech 
became difficult.  He stated that once he starts seeing the 
distressing images from Vietnam in his mind, they continue 
over and over and he cannot stop them and that, due to his 
anxiety, he lives alone like a hermit, with no friends or 
close relationships.  He stated that he feels a lot of anger 
and sadness and that he starts sweating and his hands shake 
all of a sudden for no reason.  The VA examiner reported that 
the veteran's quantity and rate of speech were decreased, and 
that the range of his emotions appeared to be restricted, 
mostly toward the sadness side, showing mostly sorrow, 
sadness and pain.  When exposed to painful material that he 
tried to avoid talking about, he immediately became upset 
with red and watery eyes.  The examiner opined that these 
particular symptoms may suggest some of the difficulties with 
his ability to socialize and to have close interpersonal 
relationships that render him socially uncomfortable, 
housebound and withdrawn.  He prefers to stay isolated from 
his family members, and chooses to stay away from them by 
living in Guatemala.  The only person he has contact with is 
his maid, who comes each day to prepare his meals and clean 
his house.  In the examination, his thought process and 
content was somewhat slow, and while there was no evidence of 
hallucinations, he mentioned he had repeated images of 
children being slaughtered followed by women and elderly men 
in the Vietnam war like a tape recorder back in his mind 
being played over and over.  The veteran complained of long 
standing difficulty falling asleep and early morning 
awakening.   The veteran did not report any suicidal ideation 
or intention, and considered himself capable of managing his 
own finances without any problem.  However, the examiner 
opined that the current clinical evaluation suggests an 
overall deterioration in the veteran's social, family, 
personal and interpersonal relationships secondary to chronic 
PTSD and associated with chronic symptoms of depression.  The 
prognosis without clinical intervention seems to be poor with 
further social isolation and further decreased overall 
function.  He was given a GAF score of 50.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score in 
the range of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 
represent major impairment in several areas such as work, 
family relations, judgment, thinking, or mood (e.g., neglects 
family and is unable to work).  Scores ranging from 11 to 20 
represent some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute). 

The veteran was assessed as having a GAF score of 50 in 
November 1998, 55 in June 2003 and 50 in January 2006.  The 
Board finds that the veteran's overall assessment falls 
within the range that indicates serious symptoms such as 
suicidal thoughts and serious impairment in social and 
occupational functions.

The veteran's symptoms, taking into account his treatment 
history and his assessed GAF score on recent examination, are 
consistent with a finding of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Therefore, the veteran's current 
symptomatology more nearly approximates the criteria for a 70 
percent rating.  The evidence shows that a number of symptoms 
for a 70 percent rating for PTSD have been demonstrated, but 
the preponderance of the evidence is against a finding that 
the criteria for the next higher rating of 100 percent have 
been met.  Moreover, there is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 70 percent 
at this time.  38 U.S.C.A. § 5107 (West 2002).

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's PTSD has been persistently more severe than the 
extent of disability contemplated under the assigned rating 
at any time during the period of this initial evaluation.  
There is no evidence of record that the veteran's service-
connected PTSD cause marked interference with employment, or 
necessitate frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  


ORDER

A disability rating of 70 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.


REMAND

The duty to assist includes obtaining additional medical 
records or providing a VA medical examination or medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The veteran has 
indicated that his left knee condition has worsened.  VA 
should ask the veteran to identify any providers that may 
have treated him for his knee disability since January 1999, 
and attempt to obtain those records.  After receipt of 
medical records, the veteran should be afforded an orthopedic 
examination to ascertain the nature and severity of his left 
knee disability.  In addition, the examiner should give an 
opinion on the veteran's limitation of motion due to his knee 
pain consistent with the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45 (2006).

Accordingly, the case is REMANDED for the following action:

1. VA should ask the veteran to identify 
all health care providers that have 
treated him for his left knee disability 
since January 1999 through the present.  
VA should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
the records are unavailable, please have 
the provider(s) so indicate.

2. VA should make arrangements for the 
veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected left knee 
ligament laxity.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done, to include 
range of motion of the left knee.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The orthopedic examiner is to assess the 
nature and severity of the veteran's left 
knee ligament laxity in accordance with 
the latest AMIE worksheet for rating 
disorders of the knee.  The examiner 
should be provided with a copy of the 
rating criteria for knee disorders to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected left knee disability.  
The examiner should also fully describe 
any weakened movement, excess 
fatigability, pain with use, or 
incoordination present 

3. After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2006).  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


